EXHIBIT 32.2 CERTIFICATION OF CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with theQuarterly Report of China Teletech Holding, Inc. (the “Company”) on Form 10-Q for the period endedMarch 31, 2012 (the “Report”), I, Kwok Ming Wai Andrew, Chief Financial Officer of the Company, do hereby certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: the Report fully complies with the requirements of §13(a) or 15(d) of the Securities Exchange Act of 1934, 15 U.S.C. §78m or 78o(d), and, the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:May 15, 2012 By: /s/ Kwok Ming Wai Andrew Kwok Ming Wai Andrew Chief Financial Officer
